        Case 1:20-cv-01845-RCL Document 27-17 Filed 12/23/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_____________________________________________
HITS BEFORE FAME, LLC., et al.                :
                                             :
            Plaintiffs,                       :
                                             :
      v.                                     : Case Number 1:20-cv-01845-RCL
                                             :
DANIEL HERNANDEZ, et al.                     :
                                             :
            Defendants.                      :
_____________________________________________:

                                              ORDER

        THIS MATTER, having come before this Court on the Plaintiffs’ Motion for Leave to

Effect Alternate Service of Process on Defendant Daniel Hernandez by Publication, and upon

consideration of the motion, the points and authorities, and the entire record herein, it is, on this

____ day of _____________, 20____,

        ORDERED, that the Plaintiffs’ motion be, and the same is hereby GRANTED; and, it is

        FURTHER ORDERED, that the Plaintiffs shall publish, by posting on no fewer than two

of the Defendant Hernandez’s social media accounts on Instagram, Youtube, Facebook and/or

Twitter, the summons to Defendant Daniel Hernandez, together with a summary of the complaint

which provides 1) a brief statement of the nature of the lawsuit, 2) the relief sought, and 3) the

monetary sum for which judgment may be taken in the event of a default by the defendant; and,

it is

        FURTHER ORDERED, that the Plaintiffs shall cause the first dates of posting to occur

no more than thirty days after the date of the docketing of this order; and it is

        FURTHER ORDERED, that the Plaintiffs shall repeat said postings at least once a week

for four consecutive weeks; and, it is



                                                  1
        Case 1:20-cv-01845-RCL Document 27-17 Filed 12/23/20 Page 2 of 2




       FURTHER ORDERED, that the deadline for the Plaintiffs to effect service on the

Defendant Hernandez in the above captioned civil action is continued to sixty days after the

date of the docketing of this order; and, it is

       FURTHER ORDERED, that upon the completion of four consecutive weekly postings

as specified in this order, the Plaintiffs shall submit an affidavit, pursuant to FRCP Rule 4(l),

verifying service of process on Defendant Hernandez effective the last date of posting.


                                             __________________________________
                                             Hon. Royce C. Lamberth
                                             U.S. District Judge

       cc:     Bradley A. Thomas, Esq.
               e-file

               Daniel Hernandez                            Supers Wherehouse, Inc.
               1650 Broadway, #505                         c/o Christian Ehigiator
               New York, NY 10019                          929 Schenectady Avenue
                                                           Brooklyn, NY 11203
               Kifano Jordan
               Allenwood FCI                               Christian Ehigiator
               P.O. Box 2000                               929 Schenectady Avenue
               White Deer, PA 17887                        Brooklyn, NY 11203

               MTA Booking, Inc.
               c/o Stephen Ferguson
               4300 W. Lake Mary Blvd., Suite 1010-324
               Lake Mary, FL 32746

               1st Call Entertainment, LLC
               c/o William Cornish
               414 Tiffany Lane
               Bristol, CT 06010

               William Cornish
               414 Tiffany Lane
               Bristol, CT 06010




                                                  2
